Citation Nr: 1411276	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-43 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left ankle arthritis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea.

4.  Whether new and material evidence to reopen a claim for service connection for a right ankle sprain (now claimed as right ankle arthritis) has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985 and from July 1988 to August 1997.

Historically, in a December 1997 rating decision, the RO denied service connection for a right ankle sprain.  Although notified of this denial and of his appellate rights in a January 1998 letter, the Veteran did not initiate an appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO denied service connection for sleep apnea, PTSD, and bilateral ankle arthritis.  A notice of disagreement (NOD) was received in December 2009.  Although the RO analyzed the claim for service connection for right ankle arthritis as a new claim in the November 2009 rating decision, in the May 2010 statement of the case (SOC), such claim was treated as a request to reopen a previously denied claim.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2010.  

Moreover, a the evidence of record suggests multiple psychiatric diagnoses, as reflected on the title page, the Board had expanded the claim for PTSD to include any psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)(finding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

For reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.

Pertinent to all claims, evidence on file indicates that there are outstanding VA treatment records that are potentially relevant to the Veteran's claims.  VA treatment records from Fayetteville, North Carolina, printed in November 2008, are missing a number of pages.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all pertinent  outstanding records of VA evaluation and/or treatment of the Veteran following the current procedures prescribed in 38 C.F.R. § 3.159 with respect to requesting records from Federal facilities.

To ensure that all due process requirements are met, and that the record is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, notifying him that he has a one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The Board further finds that, after all records and/or responses received pursuant to the above-cited actions are associated with the claims file, additional medical development of the claim for a psychiatric disorder is warranted.   

Generally, VA has a duty provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service-or, as appropriate, service-connected disability-but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet.App. 79 (2006).  

As to the Veteran's claim for service connection for an acquired psychiatric condition, October 2003 VA treatment records show that he has been diagnosed with major depression.  The Veteran's service treatment records show that, on his August 1997 separation examination, he reported experiencing "excessive worry" in March 1990.  The Veteran has claimed that his psychiatric condition is due to his active service.  The Board finds that an examination would be helpful in resolving this matter.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon, 20 Vet. App. 79 (2006).

The Board finds that, as of now, the Veteran is not entitled to an examination regarding the remaining issues on appeal as there is no evidence of record that he has sleep apnea or bilateral ankle arthritis.  See McLendon, 20 Vet. App. 79 (2006).


The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo examination or to otherwise obtain any additional medical opinion(s), if appropriate), prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include the records printed in November 2008 that were not associated with the claims file.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that are not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo mental health examination, by a psychiatrist or psychologist.  
The content of the entire claims file, (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should clearly identify all current psychiatric disability(ies), including but not limited to PTSD and depression.  

Then, for each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that  such disability had its onset in service or is otherwise medically related to service.

In providing this opinion, the examiner should consider and discuss all relevant medical and lay evidence-the   in-service treatment records, including the August 1997 separation examination report which notes that the  Veteran reported experiencing "excessive worry," and all relevant post-service treatment records-along with all lay assertions..

All examination findings, along with complete rationale for the conclusions reached, must be provided..

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo examination or to otherwise obtain any additional medical opinion(s), if appropriate), adjudicate the matters on appeal in light of all pertinent evidence (to include all that was added to the record since the last adjudication) and legal authority.

7.  If any  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


